Case: 19-01001 Doc: 25 Filed: 05/21/19 Page: 1 of 11

Dated: May 21, 2019
The following is ORDERED:

   

Sarah A Hall
United States Bankruptcy Judge

t

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF OKLAHOMA

 

In re: )
- )
CHARLOTTE RENEA JOHNSON, ) Case No. 18-14167-SAH
) Chapter 7
Debtor. )
)
)
HENRY JAMES JOHNSON, . )
)
Plaintiff, )
v. ) Adv. Pro. 19-01001-SAH
: “)
CHARLOTTE RENEA JOHNSON, )
+)
Defendant. )

ORDER GRANTING PLAINTIFF’S AMENDED MOTION
FOR SUMMARY JUDGMENT, BRIEF IN SUPPORT, AND
NOTICE OF OPPORTUNITY FOR HEARING [DOC., 18]
The following come on for consideration by the Court:

1, Amended Complaint [Doc. 5], filed by plaintiff Henry James Johnson (“Plaintiff”) -

on January 8, 2019;

B 19-019
Case: 19-01001 Doc: 25 Filed: 05/21/19 Page: 2 of 11

2. Plaintiff's Amended Motion for Summary Judgment, Brief in Support and Notice
of Opportunity for Hearing [Doc. 18], filed by Plaintiff on April 25, 2019 (the
“Motion’”); and
3. Defendant’s Response and Objection to Plaintiff’s [Amended ] Motion for
Summary Judgment [Doc. 23], filed by defendant Charlotte Renea J ohnson
(“Defendant”) on May 10, 2019 (the “Response”).
_ JURISDICTION
The Court has jurisdiction to hear this Complaint pursuant to 28 U.S.C. § 1334(b), and -
venue is proper pursuant to 28 U.S.C. § 1409. Reference to the Court of this matter is proper
pursuant to 28 U.S.C. § 157(a), and this is a core proceeding as contemplated by 28 U.S.C.
§ 157(b)(2)). Additionally, the parties consented to this Court’s entry of final orders
pursuant to Federal Rules of Bankruptcy Procedure 7008 and 7012.
BACKGROUND
_ The parties to this adversary proceeding are former husband and wife. As part of their
agreed decree of divorce and dissolution of marriage, the marital home was ordered to be sold,
and the proceeds therefrom divided equally. After the marital home was sold, however, the -
proceeds were deposited into Defendant’s bank account and Plaintiff did not receive any benefit
therefrom. The parties disagree as to how and why this happened. Thereafter, Plaintiff filed an
indirect contempt of court citation against Defendant in the divorce court and was granted
judgment in the amount of one-half of the marital home sales proceeds. Defendant then filed

bankruptcy. Having filed this adversary proceeding seeking to except the state court judgment

  
Case: 19-01001 Doc: 25 Filed: 05/21/19 Page: 3 of 11

from Defendant’s discharge pursuant to 11 U.S.C. § 523(a)(5) & (15), Plaintiff now asks the
Court to grant summary judgment in his favor.

Summary judgment is appropriate only if all of the pleadings, depositions, discovery
responses, together with any affidavits, show that there is “no genuine dispute as to any material
fact and that the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a) (made
applicable to this proceeding by Fed. R. Bankr. P. 7056). Having considered the pleadings, the
properly submitted summary judgment evidence, and the relevant legal authorities, the Court
finds Plaintiff has met his burden of demonstrating there is no genuine issue as to any material
facts, and he is entitled to summary judgment. }

| UNDISPUTED MATERIAL FACTS
1. Plaintiff and Defendant were married on March 7, 1998, and remained so until

February 5, 2014, the date an Agreed Decree of Divorce and Dissolution of Marriage

(the “Divorce Decree”) was entered dissolving their marriage. Pursuant to the Divorce

Decree, Plaintiff and Defendant (1) agreed to sell their marital home located at 13701

Alicia Springs Court, Oklahoma City, Oklahoma, and (2) were ordered to sell the marital

home with the sales proceeds, after payment of the costs of sale, to be divided between

them equally. Motion, Exhibit A.

2. The marital home ultimately sold in 2016 for $233,150.71 which, at closing, was divided

into two checks of $116,575.35 each, one payable to Plaintiff and one payable to .

 

‘Unless otherwise indicated, hereafter all references to sections are to the Bankruptcy
‘Code, Title 11 of the United States Code.

3

B 19-019

 
Case: 19-01001 Doc: 25 Filed: 05/21/19 Page: 4 of 11
“ J

Defendant. Defendant subsequently deposited both checks in her bank account. Motion,
Exhibit B at 13-15, 20. 7
3. Plaintiff thereafter filed for indirect contempt of court against Defendant, and on
February 7, 2018, the parties appeared for trial before Judge Lori Puckett, in Cleveland
County District Court. Exhibit B. At the conclusion of trial, the court found that
Defendant was “in contempt and violated the Court’s orders; that this [Plaintiff] was
entitled to his equitable share which would have at least been $116,575.35.” Motion,
Exhibit B at 108. Sentencing was set for March 12, 2018. Exhibit Bat 110,
4. On March 12, 2018, the parties appeared before the divorce court through counsel, and
the court entered a “Summary Order” that states: |
The court reduces to judgment the amount of $116,575.35 against
[Defendant] in favor of the [Plaintiff], and orders the same repaid

to purge the [Defendant’s] contempt.

Sentencing reset to 05-21-18 at 11:30 A.M. in this matter to assess
[Defendant’s] compliance with the purge plan.

Motion, Exhibit C.
5, | On May 21, 2018, the divorce court entered its “Journal Entry on First Sentencing,”
| memorializing the Summary Order (the “Judgment”). Motion, Exhibit D.
6. Defendant did not appeal the divorce court’s Judgment. OSCN Docket for Cleveland

County District Court Case No. FD-2013-831.?

 

Federal courts may take judicial notice of proceedings in other courts if those
proceedings have a direct relation to the matters at issue. St. Louis Baptist Temple, Inc. v.
FDIC, 605 F.2d 1169, 1172 (10® Cir. 1979). Courts are entitled to take judicial notice of a
memorandum and orders from other litigation involving the same parties where an earlier court
~ made factual findings regarding issues in the current proceeding. Amphibious Partners, LLC v.
Redman, 534 F.3d 1357, 1361-62 (10" Cir. 2008).

R 19°019
Case: 19-01001 Doc: 25 Filed: 05/21/19 Page: 5of 11

7. On October 2, 2018, Defendant filed her petition for relief under chapter 7 of the
Bankruptcy Code. Bankr. 18-14167, Doc. 1.

8. On her Schedule E/F, Defendant listed a debt to Plaintiff in the amount of $117,000,
which was not indicated as contingent, unliquidated, or disputed, or subject to offset.
Bankr. 18-14167, Doc. 14-2 at 22.

9. Plaintiff commenced this adversary proceeding on January 7, 2019. The Amended
Complaint asserts that the $116,575.35 debt owed to Plaintiff by Defendant is a domestic
support obligation, as defined in Section 101(14A), and as such is non-dischargeable
pursuant to Section 523(a)(5), or alternatively, is non-dischargeable pursuant to Section |
523(a)(15). Doc. 5.

10. Inher Answer, Defendant denied that the debt is a nondischargeable domestic support
obligation and asserted, inter alia, as affirmative defenses that Plaintiffs claim is barred
by the doctrines of estoppel and laches. Doc. 9.

SUMMARY JUDGMENT STANDARD
Summary judgment is appropriate if all of the pleadings, depositions, discovery
responses, togethér with any affidavits, show that there is “no genuine dispute as to any material
fact and that the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a) (made
applicable to this proceeding by Fed. R. Bankr. P. 7056); Thom v. Bristol-Myers Squibb Co.,

353 F.3d 848, 851 (10 Cir. 2003); Bank of Cushing v. Vaughan (In re Vaughan), 342 B.R. 385,

2006 WL 751388 (10° Cir. BAP 2006) (citing prior Fed. R. Civ. P. 56(c), Anderson v. Liberty

Lobby, Inc., 477 U.S. 242 (1986), Vitkus v. Beatrice Co., 11 F.3d 1535, 1538-39 (10" Cir.

1993)). The moving party “bears the ultimate burden of establishing its right to summary

 
Case: 19-01001 Doc: 25 Filed: 05/21/19 Page: 6 of 11

| judgment as a matter of law even when it does not have the ultimate burden of persuasion at
trial.” Trainor v. Apollo Metal Specialties, Inc., 318 F.3d 976, 982 (10" Cir. 2002). If the
movant has the burden of proof on the claim, the movant must establish each element of its claim
or defense by sufficient, competent evidence to set forth a prima facie case. Reynolds y. Haskins
(In re Git-N-Go, Inc.), 2007 WL 2816215, *2 (Bankr. N.D. Okla, 2007) (citing In re Ribozyme
Pharm., Inc., Sec. Litig., 209 F. Supp. 2d 1106, 1111 (D. Colo. 2002)). Competent summary
~ judgment evidence does not include conclusory statements and testimony based merely on
conjecture or subjective belief. Git-N-Go, 2007 WL 2816215, 2,

“A fact is ‘material’ if under the substantive law it could have an effect on the outcome of
the lawsuit.” Adams v. Am. Guarantee and Liab. Ins, Co., 233 F.3d 1242, 1246 (10% Cir. 2000)
(citing Equal Employment Opportunity Comm’n v. Horizon/CMS Healthcare Corp., 220 F.3d
1184, 1190 (10" Cir. 2000)). Once the moving party meets its burden, the burden shifts to the
non-moving party to demonstrate that genuine issues remain for trial as to dispositive matters for
which it carries the burden of proof. Vaughan, 342 B.R. 385 (citing Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 248 (1986) and Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). “A
dispute over a material fact is “genuine” if a rational [fact finder] could find in favor of the
nonmoving party on the evidence presented.” Equal Emp’t Opportunity Comm’n v.
Horizon/CMS Healthcare Corp., 220 F.3d 1184, 1190 (10" Cir. 2000) (citing Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). The record must be considered in the light most
favorable to the party opposing summary judgment. Vaughan, 342 B.R. 385, *2 (citing Bee v.

Greaves, 744 F.2d 1387, 1396 (10% Cir. 1984)).

  
Case: 19-01001 Doc: 25 _ Filed: 05/21/19 Page: 7 of 11

CONCLUSIONS OF LAW

A, Relevant Statutory Provisions.

th)

Section 523(a)(5) excepts from discharge any debt “for a domestic support obligation.
A “domestic support obligation” is defined by Section 101(14A) as

a debt that a accrues before, on, or after the date of the order for
relief in a case under this title, including interest that accrues on
that debt as provided by applicable law notwithstanding any other
provision of this title, that is—

(A) owed or recoverable by—

_ . (i) aspouse, former spouse or child

' >of the debtor or such child’s parent,
‘legal guardian or responsible
relative; or

(ii) or governmental unit

(B) in the nature of alimony, maintenance or
support [ ] of such spouse, former spouse or child of
the debtor or such child’s parent without regard to
whether such debt is so designated;

(C) established or subject to establish before, on, or
after the date of the order for relief in a case under
this title, bu reason of applicable provisions of-—

(i) a separation agreement, divorce
decree or property settlement

“agreement:

(ii) an order or a court of record; or

(iii) a determination made in
accordance with applicable
nonbankruptcy law by a
governmental unit; and

 
Case: 19-01001 Doc: 25 _ Filed: 05/21/19 Page: 8 of 11

(D) ‘not assigned to a nongovernmental entity,
unless that obligation is assigned voluntarily by the
spouse, former spouse, child of the debtor, or such
child’s parent, legal guardian, or responsible relative
for the purpose of collecting the debt.
Section 523(a)(15) excepts from discharge a debt
to a spouse, former spouse, or child of the debtor and not of the
kind described in [Section 523(a)(5)] that is incurred by the debtor
in the course of a divorce or separation or in connection with a
separation agreement, divorce decree or other order of a court of
record, or a determination made in accordance with State or
territorial law by a governmental unit.
“Essentially, the combination of amended § 523(a)(5) and (15) [ ] exclude from discharge all
marital and domestic relations obligations, whether support in nature, property division, or
hold-harmless, provided that they were incurred in the course of a divorce or separation or
established in connection with a separation agreement, divorce decree, or other order of a court
of record or a determination made in accordance with state or territorial law by a governmental
unit.” Taylor v. Taylor (In re Taylor), 478 B.R. 419, 428-29 (10 Cir. BAP 2012). “These
provisions reflect the congressional preference for the rights of spouses to alimony, maintenance
or support over the rights of debtors to a ‘fresh start’ free of debts.” Taylor v. Taylor (In re
Taylor), 737 F.3d 670, 675 (10" Cir, 2013) (quoting Gianakas v. Gianakas (In re Gianakas),
917 F.2d 759, 761 (3d Cir. 1990).
Ordinarily, “‘exceptions to discharge are to be narrowly construed” with “‘doubt
resolved in the debtors’ favor.’” Affordable Bail Bonds, Inc. v. Sandoval (In re Sandoval),
541 F.3d 997, 1001 (10" Cir. 2008) (quoting Belico First Federal Credit Union v. Kaspar (In re

Kaspar), 125 F.3d 1358, 1361 (10% Cir. 1997)). However, due to policies favoring enforcement

  

N
Case: 19-01001 Doc:25 _ Filed: 05/21/19 Page: 9 of 11

of familial obligations, exceptions to discharge under Section 523(a)(5) & (15) are construed
more liberally than other provisions of Section 523. Taylor, 478 B.R. at 427 & n.26 (citing In re
Crosswhite, 148 F.3d 879, 881-82 (7" Cir. 1998)).

B. The J udgment is a Nondischargeable Debt Pursuant to Section 523(a)(15).

The debt at issue here is not a domestic support obligation because it is not “in the nature
of alimony, maintenance or support,” but instead is clearly related to division of marital property
pursuant to the parties’ Divorce Decree. See, e.g, Rodriguez v. Rodriguez (In re Rodriguez),
465 B.R. 882, 892 (Bankr. D. N.M. 2012). Therefore, it is not nondischargeable under Section
523(a)(5). |

However, non-support divorce-related debts are nondischargeable under Section
523(a)(15). Under Section 523(a)(15), the focus is on whether the debt was incurred in the
" course of a divorce or separation. Wodark v. Wodark (In re Wodark), 425 B.R. 834, 837-38
(10" Cir. BAP 2010). The following elements must be proven for a debt to be excepted from
discharge under Section 523(a)(15): (i) the debt at issue is owed to a spouse, former spouse, or
child of the debtor; (ii) the debt is not for a support obligation that is covered by Section
523 (a)(5); and (iii) the debt was incurred in a separation agreement, divorce decree, or other
order of the court of record. Damschroeder v. Williams (In re Williams), 398 BR. 464, 467 -
(Bankr. N.D. Ohio 2008). Where a debt arises as a result of a judgment against a spouse in the
course of, or in connection with, a divorce, such debt qualifies as a nondischargeable debt under
Section 523(a)(15). Taylor, 737 F.3d at 680; Wade v. Acord (In re Acord), 2019 WL 2070732
(Bankr. D. Kan. 2019) (a debt to a former spouse that is not for support of that spouse but

incurred in connection with a divorce proceeding is nondischargeable under Section 523(a)(15)).

 
\
Case: 19-01001 Doc: 25 Filed: 05/21/19 Page: 10 of 11

Here, there is no question that the required elements are present. The parties are former
spouses, the obligation is not characterized in the Divorce Decree as “support,” and the debt
arises from a Judgment of the divorce court to enforce the terms of the Divorce Decree. Thus,
the Judgment debt falls within the parameters of Section 523(a)(15). Reeves v. Arnold (In re
Arnold), 2016 WL 5390114, *4 (Bankr. D. Colo. 2016) (citing In re Golio, 393 B.R. 56, 62
. (Bankr, E.D. N.Y. 2008)).

In opposition to summary judgment, Defendant essentially claims there is no debt. But
Defendant’s arguments in this regard impermissibly attack the state divorce court’s Judgment.
Defendant claims “(t]he divorce court’s finding is contrary to the evidence including (1) the
cancelled check showing that Plaintiff received a check in his name for his portion, (2) that the
check bears his endorsement on the back, and that Plaintiff signed a sworn ‘Release and
Satisfaction of J udgment’ unequivocally releasing and forever discharging [Defendant] from
liability under the Divorce Decree, See Exhibits 1 and 2.” Response at 3. Defendant’s version
of the story is that Plaintiff loaned her his share of the sales proceeds “to help purchase a home
and otherwise provide for her and the parties? children.” She argues the transaction “was a loan
between private citizens, and not an obligation in connection with their divorce. ... It was a
private loan pursuant to an agreement reached by the parties subsequent to the entry of the
Decree of Divorcé.” Response at 3. According to Defendant, “Plaintiff later suffered from
‘lender’s remorse’ and now wants to kick [Defendant] and her children out on the street. His
change of heart is not a basis for refusing to discharge this dischargeable debt.” Response at 9.

Defendant, however, neglects to recognize that, during the contempt proceedings, the

- divorce court heard her arguments about the alleged “loan” and, nevertheless, reduced the debt to

10

  

 
Case: 19-01001 Doc: 25 _ Filed: 05/21/19 Page: 11 of 11 .

Judgment. Defendant did not appeal the divorce court’s Judgment, and this Court cannot now
ignore that Judgment.

The preclusive effect of a state court judgment in a subsequent
federal lawsuit generally is determined by the full faith and credit |
statute, which provides that state judicial proceedings “shall have
the same full faith and credit in every court within the United
States . . . as they have by law or usage in the courts of such State
... from which they are taken.” 28 U.S.C. § 1738. This statute
directs a federal court to refer to the preclusion law of the State in
which judgment was rendered. “It has long been established that

§ 1738 does not allow federal courts to employ their own rules of
res judicata in determining the effect of state judgments. Rather, it
goes beyond the common law and commands a federal court to
accept the rules chosen by the State from which the judgment is
taken.” /

Marrese v. American Acad. of Orthopaedic Surgeons, 470 U.S. 373, 380 (1985) (citing Kremer

vy. Chemical Construction Corp., 456 U.S. 461, 481-82, 102 S.Ct. 1883, 1897, 72 L.Ed.2d 262

 

(1982); Allen v. McCurry, 449 U.S. 90, 96, 101 S.Ct. 411, 415, 66 L.Ed.2d 308 (1980)).
Although this Court has jurisdiction to hear this core matter of nondischargeability, it is not
authorized to revisit the validity of the divorce court’s Judgment. McCarthy v. McCarthy (In re
McCarthy), 2010 WL 3269801 (D. Minn. 2010); Russell v. Russell (In re Russell), 2011 WL
1356709 (Bankr. N.D. Iowa 2011). . | . L
Therefore, the state court’s Judgment in the amount of $116,575.35 is nondischargeable

pursuant to Section 523 (a)(15), and Plaintiff's Motion is hereby GRANTED.

IS SO ORDERED.

  

 
